Citation Nr: 9912644	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-45 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for invertebral disc 
syndrome post lumbar spine surgery excising L4-L5, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from  December 1976 to 
August 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1995, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied, among others, the 
veteran's claim of entitlement to an increased rating for 
invertebral disc syndrome post lumbar spine surgery excising 
L4-L5.  The veteran subsequently perfected an appeal of that 
decision.  In a November 1998 decision the RO granted the 
veteran an increase in the schedular evaluation of his 
service-connected lumbar spine disorder to 60 percent 
disabling, effective June 15, 1995.

In a July 1998 decision, this case was remanded to the RO for 
additional development.  This development has been completed 
and this case is properly before the Board for appellate 
consideration.  

The Board notes that the veteran had also perfected a claim 
of entitlement to a total disability rating for individual 
unemployability.  By a rating action dated in November 1998, 
the RO granted the veteran's claim of entitlement to a total 
disability rating due to individual unemployability, 
effective in June 1995.  This is considered to be a full 
grant of benefits sought on appeal for this issue.  
Accordingly, the Board finds that this claim has been 
satisfied and is no longer on appeal before the Board. 


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's invertebral disc syndrome post lumbar spine 
surgery excising L4-L5 is manifested by severely limited 
range of motion of the lumbar spine with pain, but does not 
demonstrate complete bony fixation of the spine in an 
unfavorable angle with marked deformity or residuals of 
fractured vertebra with cord involvement requiring leg braces 
or that the veteran be bedridden.


CONCLUSION OF LAW

The criteria for a rating greater than 60 percent for 
invertebral disc syndrome post lumbar spine surgery excising 
L4-L5 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5285, 5286, 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of his invertebral disc syndrome post lumbar spine 
surgery excising L4-L5 constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the VA has met its 
statutory obligation to assist him in the development of his 
claim. 38 U.S.C.A. § 5107(a) (West 1991).

Entitlement to service connection for invertebral disc 
syndrome post lumbar spine surgery excising L4-L5 was 
originally granted in a December 1987 RO decision and 
assigned a 40 percent rating, effective August 14, 1987, the 
date of the veteran's discharge from service.  This rating 
was confirmed in RO decisions of May 1989, June 1992 and 
December 1995.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1998) (Schedule), the RO ascertained the severity of 
the veteran's invertebral disc syndrome post lumbar spine 
surgery excising L4-L5 by application of the criteria set 
forth in Diagnostic Code 5292, governing invertebral disc 
syndrome.  The veteran is receiving the maximum schedular 
rating available under this provision, a 60 percent 
evaluation.  

To qualify for a rating greater than 60 percent under the 
regulations, the veteran has to have complete bony fixation 
of the spine at an unfavorable angle, with marked deformity 
(Diagnostic Code 5286) or residuals of vertebral fractures 
with cord involvement requiring either leg braces or that the 
claimant be bedridden (Diagnostic Code 5285).  

The most recent VA examination report dated in November 1998 
shows that the veteran walks with a wide based gait favoring 
his left lower extremity and that his posture is somewhat 
stooped.  There was no indication of the required use of leg 
braces.  His range of motion was 30 degrees flexion, 10 
degrees extension, right lateral flexion of 5 degrees and 
left lateral flexion of 10 degrees.  Rotation was 30 degrees 
bilaterally, and all of these movements were made with severe 
pain.  The examiner noted that the veteran's limitation of 
motion was severely limited.  The veteran was diagnosed with 
lumbar spinal stenosis, status post L4-5 diskectomy, and 
degenerative changes of the lumbar spine.

Given this most recent evidence, the Board finds that the 
veteran does not meet the criteria for a total schedular 
rating under Diagnostic Codes 5285 or 5286.  There is no 
indication in the medical evidence of record or in this, the 
most recent evidence of record, that the veteran's spine is 
completely fixed or ankylosed, favorably or unfavorably, nor 
is there any evidence of residuals of vertebral fractures 
with cord involvement requiring leg braces or requiring that 
he be bedridden.  Accordingly, there is no factual basis for 
assigning the veteran a schedular evaluation in excess of his 
current 60 percent rating.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  However, in 
the present case because the veteran is already receiving a 
total disability rating due individual unemployability, 
extraschedular consideration is not warranted.   


ORDER

Entitlement to a schedular rating greater than 60 percent for 
invertebral disc syndrome post lumbar spine surgery excising 
L4-L5 is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

